WHATLEY, Judge.
Francis Golz appeals the habitual offender sentences he received on remand. The State correctly concedes the sentences are improper.
Golz was originally sentenced to two consecutive terms of 5 years in prison as a habitual offender. In Golz v. State, 674 So.2d 856 (Fla. 2d DCA 1996), this court affirmed the two sentences but directed the trial court to run the sentences concurrently based on Hale v. State, 630 So.2d 521 (Fla.1993). On remand, the trial court increased both sentences to 10 years in prison and directed that the sentences run concurrently. This was improper.
Pursuant to the mandate, the trial court was not authorized to impose new sentences, but rather to run the sentences concurrently. See Windisch v. State, 709 So.2d 606 (Fla. 2d DCA 1998). We reverse the sentences and remand with instructions to the trial court to reinstate the original sentences of 5 years in prison and order the sentences to run concurrently.
Sentences reversed and remanded with instructions.
NORTHCUTT, J., Concurs.
ALTENBERND, A.C.J., Concurs specially.